Title: October—1798
From: Washington, George
To: 




1. Morning clear, Wind Southerly and Mer. at 50. Wind in the same place all day & clear. Mer. 60 at N.
 


2. Morning clear—wind at So. Et. Mer. at 55. Clear & warm all day.
 


3. Day clear & warm. Wind Southerly. Mer. 65 at Night.
 


4. Very thick fog in the Morng. Clear & warm afterwards—wind Southerly. Mer. 68 at Noon & 66 at Night. Mr. Jno. Herbert &

Mr. G. W. Craik dined here & returnd & Cap. Jno. Spotswood came in the evening.
 


5. Clear all day. Mer. 60 in the Morning. Doctr. Thornton—Mr. Law and a Mr. Baldo a Spanish Gentleman from the Havanna came to Dinner.
 


6. Morning clear—Very little Wind Mer. at 60. Clear all day. Mer. 65 at Night. Mr. Bushrod Washington & Captn. Blackburn came to dinner & Mr. Thos. Peter returned in the afternoon from New Kent.


   
   Bushrod Washington had, just a week earlier, been appointed by John Adams to the Supreme Court of the United States to fill the vacancy left by the death of James Wilson. The appointment was confirmed in December, and he served on the bench until his death 31 years later.



 


7. Morning Mer. 58. Wind brisk & thro’ the whole day at No. Wt. with clouds & appearances of Rain. M. 64 at Night. Mr. B. Washington & Captn. Blackburn went away after Breakft.
 


8. Morning cloudy—wind at No. W. M. 58 and fresh all day.
 


9. Morning a little cloudy Wind still at No. Wt. Mer. at 55. 9th.
 


10. and eleventh absent—in the Federal City—Weather warm & dry the whole time. Mr. Welch & Mr. Tracy came in the afternoon.


   
   James Welch’s visit was for the purpose of persuading GW to accept some of Welch’s other lands in place of a portion of the Elk Creek tract as security for his payment on GW’s Kanawha lands. Welch thought he had a buyer for some of the Elk Creek lands, and he needed the money to make his first payment of $5,000 due 31 Dec. for the Kanawha lands. GW was agreeable to the exchange provided the lands were of equal value (PRUSSINGEugene E. Prussing. The Estate of George Washington, Deceased. Boston, 1927., 471–72). See entries for 24 Nov. and 18 Dec. 1797.



 


12. Morning lowering Wind Southerly—Mer. 62. Brisk from East afterwards & very cloudy. Mer. 64 at Night. Mr. Welch & Mr. Tracy went away in the Forenoon & Mr. Wm. Craik came to dinner.
 


13. Morning—Misty, but not sufficiently so to lay the dust—cloudy all day. Genl. Lee, Captn. Presley Thornton & Mr. T. Peters came to dinner. Wd. Easter[ly].
 


14. Morning very heavy & likely for rain. Wind at East—Mer. 56. Very cloudy all day but no Rain—Mer. at 56. Genl. Lee &

Captn. Thornton went away after breakfast & Mr. Booker came at Night.
 


15. Very Cloudy & likely to Rain in the Morning but clear afterwards—Wind getting to No. Wt.
 


16. Clear & pleasant all day & very little wind. Mer. 51 in the Morning & 66 at Night. The Attorney Genl. of the United States Lee and Lady & Mr. Wm. Craik dined here & retd.
 


17. Morning clear & calm M. at 56—very warm midday. Mr. Law—a Mr. David Barry and a Mr. Shedden came to dinner & staid the Night.


   
   David Barry may be James Barry’s nephew James David Barry.



   
   mr. shedden: Robert Shedden (1741–1826), a native of Scotland, immigrated to America at the age of 18, settling in Portsmouth, Va. In 1767 he married Agatha Wells Goodrich, daughter of John Goodrich who was, like Shedden, loyal to the British. Shedden’s illegal trade with British merchants brought about his arrest and the seizure of his property in 1776. Upon release he fled first to Bermuda, then to New York, and finally to London when the British evacuated in 1783. There he raised four sons and prospered at the head of a successful commercial house. Shedden’s affairs in Virginia were still unresolved as late as 1789. He or one of his sons may have returned to America to settle old debts and establish new commercial ties, not an uncommon practice among displaced merchants.



 


18. Morning clear & calm Mer. 56 day very warm. Mr. Law & his Company went away after breakfast.
 


19. Morning very lowering. Mists afterwards and rain at Night. Mer. 55 in the Morning. Wd. No. E.
 


20. Raining by Intervals in the forenoon Wind at No. Et. & Mer. 54—afternoon clear. Mer. 54 at Night.
 


21. Morning Cloudy—Wind still at No. E. Mer. at 52. Clear all day—warm & smokey. Mer. 63 at Night.
 


22. Morning clear Mer. 52. Calm. Wind afterwards Southerly & in the afternoon appearances of Rain. Mer. 66 at Night.
 


23. Morning very cloudy with appearances of Rain—Wind Southerly—And Mer. 62. No. W. afterwards blowing hard & turning cold.
 



24. Morning clear & calm M: 42. Light wind afterwards from No. W. Mrs. Washington—Mrs. Peake and Doctor Stuart dined here. The two first went away afterwards. M. 56 at Night.
 


25. Morning clear & calm—Mer. at 58. Calm & clear all day—towards night Southerly Wind. Doctr. Stuart & Mr. Booker went away after breakfast. M. 65 at N.
 


26. Morning clear & calm—Mer. 54. Very clear & pleasant all day. Mr. & Mrs. Law, with Govr. Crawford (late of Burmuda) & Lady came to dinner.


   
   James Craufurd was governor of Bermuda from 1794 to 1796, after which he left Bermuda for New York, where he met and married Alice Swift Livingston (1751–1816), widow of Robert Cambridge Livingston.



 


27. Morning Cloudy—Wind North East & cold. Mer. at 39 in the Morning & 40 at Night. From about 8 oclock slow Rain by Intervals.
 


28. Morning clear & pleasant & continued so all day. Mer. 39 in the Morng. & 40 at Night. The Atty. Genl. U.S. Mr. Jno. Hopkins & Mr. Chs. F. Mercer dined here & returned.


   
   Charles Fenton Mercer (1778–1858), younger son of James Mercer (1736–1793), graduated from Princeton in 1797 and eventually settled at Aldie in Loudoun County. Mercer, who had a distinguished political career, later became the first president of the Chesapeake and Ohio Canal Company after it succeeded the Potowmack Company in the 1820s.



 


29. Morning a little cloudy M. 32. Wind No. Wt. and afterwards blew hard & cold from thence. Mr. & Mrs. Law—Mr. & Mrs. Peter and Govr. Crauford & lady all went after breakfast.
 


30. Morning clear & Cold Mer. 27. Wind Southerly & fresh all day afterwards. At Night M. 37.
 


31. Clear—wind shifting in the Night to the No. Wt. & blowing hard—Mer. at 30. Clear and blowing fresh all day. Doctr. Craik visited Patients at Union farm & dined here.
